Title: From Thomas Jefferson to John Joseph Rey, 7 February 1803
From: Jefferson, Thomas
To: Rey, John Joseph


          
            Sir
            Washington Feb. 7. 1803.
          
          I have perused the statement of grievances and impositions which you left with me, and find they are not of the class which the constitution has placed within Executive cognisance. their redress can only be obtained from the judiciary establishments, and through the accustomary instrumentality of the Attornies at law, who would be able to point out to you the measures which the law has placed within your own power for obtaining redress. I return the statement with my best wishes & respects.
          
            Th: Jefferson
          
        